Citation Nr: 0719949	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug and/or alcohol 
dependence, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

The issue of entitlement to an initial rating in excess of 10 
percent for PTSD comes to the Board of Veterans Appeals 
(Board) from an April 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).

The matter of a total disability rating based on individual 
unemployability (TDIU) has been raised.  The Board refers 
this matter to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In its April 2004 rating decision, the RO denied entitlement 
to service connection for drug and/or alcohol dependence, on 
a direct incurrence basis.  In correspondence received by the 
RO in July 2004, the veteran stated "I disagree with the 10% 
monthly entitlement since I have been diagnosed with PTSD and 
drug and alcohol abuse due to my two terms in Vietnam."  The 
Board finds that such statement may be reasonably construed 
as an expression of notice of disagreement (NOD) with the 
denial of service connection for drug and/or alcohol 
dependence.  See 38 C.F.R. § 20.201 (2006); see also Gallegos 
v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of 
a writing that expresses disagreement with an RO decision).  
Such NOD is timely.  38 C.F.R. § 20.302(a) (2006).

Although the veteran was issued a statement of the case (SOC) 
with regard to his claim for an increased initial rating for 
PTSD, the Board notes that an SOC has not been sent to the 
veteran regarding the issue of entitlement to service 
connection for drug and alcohol dependence on a direct 
incurrence basis.  In cases like this, the Board must remand 
the matter for issuance of an SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Further, in a VA Form 9, received in January 2005, the 
veteran indicated that he took drugs due to his PTSD.  The 
issue of entitlement to service connection for drug and/or 
alcohol dependence, as secondary to service-connected PTSD, 
has not been adjudicated by the RO.  However, the Board finds 
that such issue is inextricably intertwined with the issue on 
appeal of entitlement to an initial rating in excess of 10 
percent for PTSD.  As such, it must be adjudicated by the RO 
prior to appellate consideration of the increased rating 
issue on appeal.

The February 2004 VCAA letter did not address the issue of 
secondary service connection regarding the veteran's claim 
for drug and/or alcohol dependence.  While notice was 
adequate regarding the issue of direct service connection for 
drug and/or alcohol dependence, the February 2004 VCAA letter 
did not address the issue of secondary service connection.  
Therefore, the veteran has not been provided proper notice as 
to the type of information that is necessary to substantiate 
a claim for secondary service connection.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

As noted above, the United States Court of Appeals for 
Veterans' Claims (Court) has held that this notice must be 
provided to a claimant prior to an initial, unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Regulations also dictate that VA has 
a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c) (2006).  

The record reflects that the veteran has not been afforded a 
VA examination for a clinical opinion as to whether it is at 
least as likely as not that the veteran has drug and/or 
alcohol dependence that is proximately due to, or aggravated 
by, the service-connected PTSD.  Such would be useful in 
consideration of the secondary service connection claim.

The matters that are the subject of this remand are 
inextricably intertwined with the issue on appeal of 
entitlement to an initial rating in excess of 10 percent for 
PTSD.  As such, appellate consideration of the increased 
rating issue is deferred pending completion of the action 
requested below.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Issue VCAA notice with regard to the 
issue of entitlement to service connection 
for drug and/or alcohol dependence as 
secondary to service-connected PTSD.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA 
psychiatric examination by an appropriate 
specialist and request a clinical opinion 
as to whether it is at least as likely as 
not that the veteran has drug and/or 
alcohol dependence as proximately due to, 
or chronically aggravated by, service-
connected PTSD.  The rationale for all 
opinions provided must be set forth.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  Adjudicate the issue of entitlement 
to service connection for alcohol and/or 
drug dependence, claimed as secondary to 
service-connected PTSD.  If the benefit 
sought remains denied, the RO should 
issue a statement of the case which 
reflects adjudication of the secondary 
service connection claim, and which 
reflects the April 2004 RO rating 
decision denial of direct service 
connection.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  The 
veteran and his representative should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect 
an appeal of the claim for service 
connection for alcohol and/or substance 
dependence, claimed as secondary to PTSD.  
Only if an appeal is perfected as to this 
claim, should the issue be certified to 
the Board for appellate consideration.

4.  If the issue of entitlement to service 
connection for alcohol and/or substance 
dependence is granted, readjudicate the issue 
of entitlement to an initial rating in excess 
of 10 percent for PTSD.  If the benefit 
sought is not granted to the satisfaction of 
the appellant, issue a supplemental statement 
of the case and afford the veteran and his 
representative the opportunity to respond.  
Thereafter, the issue of entitlement to an 
increased initial rating for PTSD should be 
returned to the Board for appellate 
consideration.

5.  If the issue of entitlement to service 
connection for alcohol and/or substance 
dependence is NOT granted, the issue of 
entitlement to an initial rating in excess of 
10 percent for PTSD should be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).







